Citation Nr: 1511041	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  04-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and J.M.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in April 2006, and at a Board hearing at the RO in August 2007; a transcript of each hearing is of record.

In a January 2008 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for a left knee disability and denied the underlying claim on the merits.  The Veteran appealed from this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision, the Court vacated and remanded the Board's January 2008 decision to the extent that it denied service connection for a left knee disability.  The Board then remanded the Veteran's claim to the agency of original jurisdiction (AOJ) in March 2011 and in November 2011.  

In December 2012, the Board again denied service connection for the Veteran's left knee disability.  The Veteran filed a motion for consideration, which was denied in July 2013.  He again appealed to the Court and, in August 2014, the Court granted a Joint Motion for Remand by the parties, and vacated and remanded the decision, with a directive for the Board to address the credibility of the Veteran's lay statements regarding continuity of symptomatology since the in-service injury.


FINDINGS OF FACT

The Veteran did not have continuous symptoms after in-service injury to the left knee in 1975, or prior to his post-service injury in 1977, there was no arthritis within one year after service, and no current disability has been linked to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In March 2011, as directed in the prior Board remand and in accordance with the Court's 2010 memorandum decision, VA provided the Veteran with full notice of the requirements to substantiate his service connection claim, including the requirements to establish a disability rating and effective date.  The timing defect of this post-adjudication letter was cured by subsequent readjudication of the claim, including in an August 2012 Supplemental Statement of the Case (SSOC). 

Additionally, during the 2006 DRO hearing and the 2007 Board hearing, the DRO and Veterans Law Judge, respectively, asked questions to elicit pertinent testimony regarding the history of the Veteran's left knee disability was discussed in detail, including prior symptoms and treatment.  The Veteran and his representative also showed actual knowledge of the requirements to substantiate his claim, presenting evidence and arguments to show that his condition had its onset during service.  There is no argument or indication of any prejudice from any hearing defects.  

The paper claims file and records in VA's electronic processing systems were reviewed and considered.  The Veteran's service treatment records, as well as VA and private medical records, have been obtained.  Attempts to obtain any additional VA treatment records dated from August 1977 to May 1992, as directed in the prior remand, were unsuccessful, and the Veteran was informed of their unavailability in July 2012.  He and his representative have presented additional arguments and evidence since that time.  The Veteran was also provided VA examinations in which etiological opinions were obtained, most recently in January 2012, as directed by the prior remand.  Although the 2012 VA examiner did not explicitly reference the Veteran's assertions of continuity of symptomatology in his rationale for the negative nexus opinion, the examiner's findings and reasoning are consistent with the Board's credibility findings herein; therefore, the reasoning is adequate.  The Veteran also submitted a private medical opinion in December 2014 which is based, in part, on the Veteran's statements that have been rejected as not credible.  Although this physician provided information from medical treatises with his letter, there is no indication that the 2012 VA examiner did not have similar information available for review, or that an opinion with review of such evidence is needed.

In sum, VA satisfied its duties to inform and assist, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  No additional notice or assistance would be reasonably likely to aid in substantiating the claim decided herein.  The Veteran has had ample opportunity to participate in the adjudication, and no prejudice has been alleged or shown due to any possible notice defects.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Service connection will be granted for a disability, even if it is first diagnosed after service, where consideration of all of the pertinent lay and medical evidence shows that the current disability was incurred or aggravated by disease or injury during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a) & (d), 3.304.  

Under certain circumstances, lay statements may be sufficient for each element of service connection by establishing the occurrence of lay-observable events, the presence of disability, and/or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If arthritis becomes manifest to a degree of 10 percent within one year after separation from active duty service, it will be presumed to have been incurred in service as a chronic disease, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A nexus between a current listed chronic disability and service may also be established by lay evidence demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Evidence of Injuries and Timing of Symptoms

The Veteran asserts that his left knee never completely healed following an in-service injury in 1975, and that his currently diagnosed disability, to include osteoarthritis of the left knee, was caused by the in-service knee injury.  See, e.g., March 1999 substantive appeal; April 2006 DRO hearing transcript.

As discussed below, the Veteran and other lay statements have asserted at various times that he has had left knee problems continuously since the 1975 injury in service, and prior to a subsequent significant left knee injury in 1977.  Lay persons are competent to testify as to observable symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Nevertheless, the Veteran and the other lay witnesses are not credible in this regard.  Rather, such statements regarding the timing of his symptoms are inconsistent with the more probative evidence of record.

The Veteran's service treatment records show that, on August 1, 1975, he reported soreness in the arms and legs and pain in the left knee; he was diagnosed with mild contusions and stiff muscles.  A week later, the Veteran again complained of left knee pain since falling one week earlier.  Examination revealed some swelling of the left knee, but no ligamentous laxity.  Another week later, still in August 1975, he again sought treatment for left knee pain.  Examination showed pain in the back of the knee with flexion, no effusion or tenderness, and the ligaments were intact.  The impression was mild muscle pull, and the Veteran was given a profile for limited duty for one week.  In September 1975, the Veteran sought treatment twice, reporting continuing left knee pain since his August injury and stiff knees when playing football.  The provider indicated in one session that he was to make an appointment with a surgeon, and in another session that the Veteran was encouraged to stay as active as possible and exercise.  There were no subsequent documented complaints or treatment for the left knee in service.  A little over one month later, at his October 1975 separation examination, the Veteran completed a report of medical history and endorsed orthopedic complaints of the shoulder and arm.  He did not, however, mention any left knee problems, and he denied having a trick or locked knee.  Upon clinical evaluation, the lower extremities and musculoskeletal system were determined to be normal.  The Veteran subsequently certified in October 1975 that there had been on change in his condition.  

The available post-service records show that, in June 1977, the Veteran sought treatment at the Tuskegee VA Medical Center (VAMC) two days after he sustained a left knee injury from colliding with another playing while playing baseball.  He reported severe pain at the time of injury and swelling the following day, with current inability to straighten the knee.  He was hospitalized for nearly one month for treatment including traction of the left knee, physical therapy, and steroid injections.  During this hospitalization, an X-ray study of the Veteran's left knee was normal, and aspiration of the knee joint revealed bloody synovial fluid.  The diagnosis on discharge in July 1977 was strain, medial collateral ligament (MCL) of the left knee.  There was no mention of a prior left knee injury or continuing symptoms since service in the hospitalization summary.  The Veteran was scheduled for outpatient physical therapy following discharge from treatment in August 1977.  He was advised that he might require surgery if his range of motion did not return or if he continued to experience difficulty with locking or instability. 

Any possible outstanding VA treatment records from August 1977 through May 1992, including physical therapy that was scheduled after his hospitalization in 1977, were unavailable.  The Veteran has otherwise identified VA treatment from 1992 forward, and private treatment from 1997 forward, which were obtained.  In brief, records dated from May 1992 forward show left knee complaints variously diagnosed as probable tears of the medial meniscus and anterior cruciate ligament (ACL), mild chondromalacia patella, degenerative joint disease, and osteoarthrosis.

The Veteran filed his initial claim for service connection for a left knee disability in May 1992.  Approximately one week prior to that claim, a May 1992 VA treatment record reflects complaints of left knee swelling and stiffness, and X-rays of the left knee conducted were interpreted to show no acute bony abnormality.  The only previous medical history reported by the Veteran was an injury to his left knee in 1974, and that he was put on a profile but had no hospitalization or surgery.  

In a July 1992 statement for his claim, the Veteran stated that he had injured his left knee in service and that he been treated only once since service, which was around April 1992 at the Tuskegee VAMC.  He indicated that the VA doctor asked if he had filed a claim, which he had not, and advised him to do so.  This claim for VA service-connected compensation was denied in August 1992 and not appealed.  

Then, in September 1995, the Veteran filed another claim for a left knee disability.  

In a September 1995 VA treatment record dated approximately two weeks after that claim, the Veteran reported hurting his left knee in basic training while running.  X-rays were normal, and the diagnosis was residuals status post injury to the left knee.  

In September 1996, X-rays of the left knee conducted by VA were again found to be normal.  In December 1996, however, repeat X-rays were interpreted to show mild degenerative osteoarthritis of the lateral compartment of the left knee.

The Veteran again submitted a claim for service connection for a left knee disability in February 1997, which was denied in May 1998, leading to the current appeal.

Meanwhile, the Veteran sought private treatment for his left knee in 1997 and 1998.  In an October 1997 private record, the Veteran reported having pain and tenderness in the left knee since he injured it while playing softball in 1977, which resulted in treatment at the VAMC for approximately 6 weeks.  The assessment in 1997 was probable tear of the lateral meniscus with some early traumatic arthrosis.

Private records dated in March 1998 reflect complaints of locking of the left knee.  The provider noted an "old high school injury" where the Veteran was put in traction for two weeks for the left knee, and that jumping in and out of a truck at work in October 1997 had aggravated the left knee.  The Veteran had been having increasing pain and tenderness, with occasional locking since October.  The assessment was old tear of medial meniscus and possible new tear at the lateral meniscus of the left knee, and arthroscopy was recommended.  A referral record, which also appears to be from March 1998, indicates that the Veteran had been a driver for Fed Ex for 10 years, and he had left knee locking, popping, giving way, and effusion at times.  He reported injuring his left knee in 1977 while playing softball with treatment at the Tuskegee VAMC for approximately 1.5 months.

In an April 1999 VA treatment record, the Veteran reported injuring his left knee during service.  An MRI of the left knee was conducted in April 1999, which showed a small tear of the medial meniscus and a probable tear of the ACL.

In VA physical therapy records from June 2000, the Veteran reported pain in the left knee (and other joints) that was related to an old injury sustained in 1977.

In a December 2003 VA examination, the Veteran reported injuring his left knee during service in 1975, that he was given limited to duty, and that he had pain.  

VA treatment records in August 2004  and February 2005 reflect complaints of left knee problems, and the Veteran reported injury to the knee during military service.

In a September 2004 private record, the Veteran reported a history of pain and tenderness in his left knee since 1997, and that he had been noted to have some mild narrowing of the joint space laterally.  He continued to have left knee problems, including locking, giving way, and swelling.  The provider summarized the 1999 MRI findings, and the assessment after examination of the left knee was tear of the lateral meniscus, probable tear of the medial meniscus, and lateral arthrosis.

In a November 2004 VA general medical examination, the Veteran reported injuring his left knee during service.  He also reported being told that he has torn cartilage and that surgery had been recommended, although he had not undergone surgery.  The Veteran reported working after service in housekeeping at the VA, at a gas company, for Fed Ex, and currently working in solid waste management for the city.  He also stated that he reinjured his left knee on the job when he was working for the gas company, although he did not mention his softball injury.  

This reported work history is similar to the reports in other evidence of record.  In a March 1998 private treatment record, the Veteran reported being a driver for Fed Ex for 10 years.  In a March 2006 letter, the Veteran's employer at the time indicated that his duties involving lifting and pushing trash dumpsters, and constantly getting in and out of the truck.  During the January 2012 VA examination, the Veteran reported that he worked installing gas lines for about a year after service discharge.

A July 2007 private record showed a complaint of degenerative tear of the medial meniscus, left knee, with osteoarthrosis, and a long history of knee trouble.  Examination showed decreased motion and tenderness, but stable ligaments.  The assessment was osteoarthrosis, left knee, with tear of the lateral and medial menisci.

During VA examinations in May 2006 and January 2012, the Veteran reported his knee injury in service and the post-service injury from playing softball after service in 1977.  In January 2012, he also reported injuring both knees in a motor vehicle accident, with no surgery required, about three years prior to the examination.  

In addition to the above, the Veteran testified during the April 2006 DRO hearing that he continued to have left knee problems of pain and swelling every day in service following the 1975 injury, which he treated with medication and cream.  

Similarly, at the August 2007 Board hearing, the Veteran testified that he injured his left knee shortly before discharge from service in 1975, and that he had continuous left knee problems until he reinjured his left knee in 1977.  

There are also written statements from multiple other lay witnesses.  In March 2006, the Veteran's sister-in-law, W.M., submitted a letter indicating that she had known him since 1970, and had lived with the Veteran and his wife from June 1997 through December 2001.  W.M. stated at this time that the Veteran had been using pain medications and creams for the knee (and other areas) since 1997.  

Similarly, the Veteran's wife indicated in a March 2006 letter that he had had been having pain in the leg over the last 20 years (or since approximately 1986).  

Also in March 2006, a friend of the Veteran indicated that he was employed in the X-ray department at the Tuskegee VAMC, and that the Veteran began treatment for his knee years earlier, referencing treatment in approximately 1979 or 1981.  

A fellow service-member submitted a statement in June 2013 indicating that he served with the Veteran in Italy and the Veteran had pain from his injury in service.  

The Veteran also submitted lay statements from nine other witnesses dated in September 2014.  These individuals identified themselves as his friends and sister-in-law (W.M.) who had known the Veteran for many years, including as a teenager and shortly after service, or since shortly after his discharge from service in 1975.  These witnesses generally stated that the Veteran injured his left knee during service in 1975, that he had pain and a different walk or slight limp when he returned from service in 1975 and was unable to play basketball as much due to his knee, and that he had continued having left knee problems for many years.  

Credibility Analysis

The Veteran has asserted numerous times that he did not have a physical examination of the left knee upon discharge from service.  See, e.g., during August 2007 Board hearing transcript; statements in September 1999, July 2001, and January 2007.  Although he is competent to report this factual assertion, his statements are inconsistent with the other evidence.  The service records do, in fact, include both the Report of Medical History that was filled out by the Veteran, and the clinical evaluation form completed by the medical examiner in October 1975, as well as a certification by the Veteran five days later that his condition had not changed since he was examined.  These records are more probative than the Veteran's assertions for the purposes of his appeal, as they were contemporaneous in time to the actual processing at his discharge from service, and they were many years prior to his claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony).  Further, the information in these records contains more than minor inconsistencies with the Veteran's assertions that his left knee was not examined upon discharge from service.  As such, the Veteran's statements are not credible in this regard.  

Similarly, the statements by the Veteran and others as to him having continuous left knee symptoms after August 1975, and prior to his 1977 injury, contain more than minor inconsistencies from the service records and post-service medical records.  Such medical records are more probative and have greater weight than the assertions of the Veteran and other lay witnesses for the purposes of this appeal regarding the timing of his left knee symptoms.  Again, the prior medical records were contemporaneous to the alleged onset of symptoms and were made prior to the Veteran's claim for benefits.  See id.  Furthermore, the Veteran had a motive to tell the truth to his VA and private medical providers in order to receive proper care for his left knee complaints.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

The Veteran did make some reports of injuring his left knee during service for VA treatment purposes, without mentioning his significant post-service left knee injury and treatment in 1977.  See VA treatment records May 1992, September 1995, April 1999, August 2004, and February 2005; see also December 2003 VA examination.  

Nevertheless, the May 1992 VA record was dated approximately one week before the Veteran filed his initial claim for service connection for a left knee disability in May 1992.  In a July 1992 statement for that claim, the Veteran also asserted that he had only been treated for the left knee only once since service in 1992, which is clearly inaccurate given the available evidence concerning his treatment in 1977 and his subsequent statement after the initial denial of his claim in August 1992.  

Similarly, the September 1995 VA treatment record was dated shortly after the Veteran filed an application to reopen the previously denied claim; and the April 1999 record was shortly after the Veteran filed his substantive appeal (VA Form 9) in March 1999 regarding the denial of that claim to reopen.

The reports in 2003, 2004, and 2005 to the VA examiner and VA providers were during the pendency of this appeal, as well while the Veteran's claims for service connection for a mental health disability or for individual unemployability (which he asserted were due to his left knee disability and other conditions) were pending.

In other words, each of these statements by the Veteran identifying only his left knee injury during service were made around the time that he had filed a claim for VA benefits for the left knee or after his claim had been denied several times, or while other claims based on the underlying left knee claim were also on appeal.  As such, those statements were made under circumstances indicating a bias or interest in favor of the Veteran's claim for benefits.  This weighs against their credibility, and the statements have low probative value, especially given that the Veteran did not reference his post-service left knee injury and prolonged hospitalization in 1977.  

In contrast, the Veteran was treated on several occasions in August and September 1975 for his left knee injury and symptoms, but he did not seek any further treatment from service providers for approximately five weeks until his discharge in October 1975.  Although a September 1975 record indicated that the Veteran was advised to see a surgeon regarding his left knee, there is no indication that he did so.  More importantly, he denied knee problems in his October 1975 report of medical history, and no clinical abnormalities were found at that time.  It is reasonable to infer that, if the Veteran had continuing left knee problems after September 1975, he would have reported them at his separation examination, especially in light of the fact that he did express other orthopedic complaints at that time.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)).  

Additionally, the available records for the post-service 1977 hospitalization do not include any complaints of left knee problems prior to the July 1977 injury, or any reference to a prior injury in service.  These records were contemporaneous in time to the Veteran's symptoms and were many years prior to his claim for VA benefits for the left knee; therefore, they are highly probative regarding the nature and timing of his symptoms.  It is reasonable to infer that, if the Veteran had been having continuing left knee problems since 1975 and prior to his 1977 baseball injury, he would have reported such symptoms when he sought treatment in 1977.  

Moreover, shortly before the Veteran's discharge from the Tuskegee VAMC in July 1977, he filed a claim for service connection for a left elbow disability based on an injury in service in 1974.  The Veteran did not, however, seek service connection for the left knee or mention any problems with the knee since service at that time.  

Thereafter, the Veteran repeatedly stated for private treatment purposes in 1997 and 1998 that he had been having ongoing left knee problems since his baseball injury in 1977, and described inpatient treatment consistent with the available records from 1977.  Other private treatment records noted reports of left knee pain since 1997.  The Veteran did not mention his left knee injury during service, or having continuing symptoms since service, to his private providers for treatment (as opposed to for a requested etiological opinion in April 2006, discussed below).  Even in a June 2000 VA physical therapy record, the Veteran reported knee pain related to a 1977 injury, with no reference to service or any symptoms since 1975.  

It is reasonable to infer that, if the Veteran had been having symptoms continuously since his in-service injury in 1975, he would have identified this service injury and the timing of his symptoms as being since 1975 when he sought private treatment for exacerbated knee pain in 1997 and 1998.  Instead, the Veteran affirmatively identified the date of onset of longstanding left knee symptoms as the softball injury and resulting treatment in 1977 when describing his history to his private providers in 1997 and 1998.  Again, the Veteran had a motive to tell the truth at those times in order to receive proper care.  See Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  

As summarized above, the Veteran only reported his in-service injury for treatment purposes when he sought VA treatment around the time he filed claims or appeals for VA service-connected compensation for the left knee, when he had an incentive to suggest a link between his in-service injury and his claimed left knee disability.  See Caluza, 7 Vet. App. at  511; Cartright, 2 Vet. App. at 25.  As such, those statements are less probative than his statements contained in other medical records.

Moreover, the Veteran's statements for the purposes of his claims and appeals since 1992 regarding the timing of his symptoms may be faulty or unreliable due to the passage of time, or more than 15 years since his injuries in the 1970s.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

With regard to statements from other lay witnesses, the competent statements from the Veteran's sister-in-law and long-term friends dated in 2014, which asserted that he had persistent, noticeable left knee symptoms since 1975, were provided after the Court had vacated and remanded this matter for the Board to address the credibility of the Veteran's statements regarding continuity of symptomatology of the left knee since service.  In contrast, the statements received in March 2006 from the Veteran's same sister-in-law, as well as his wife of more than 32 years at that time, only referenced him having left knee pain since approximately 1996 or 1997.  Also in March 2006, the Veteran's long-time friend (whose name was not indicated) only referenced ongoing left knee problems and treatment since about 1979 or 1981, which would have been after the 1977 left knee injury.  The statements received in 2014 have lower probative value because they were made by his friends and family members and under circumstances indicating bias or interest in favor of trying to bolster the Veteran's credibility.  They are also inconsistent with the Veteran's more probative statements for medical treatment, as discussed above.  Moreover, it is possible that the memory of these witnesses may be faulty or unreliable due to the passage of many years since the Veteran's injuries and symptoms in 1975 and 1977.  

In sum, considering all of the available lay and medical evidence, the Veteran and other witnesses are not credible to the extent that they report his having continuous symptoms in the left knee prior to his 1977 post-service left knee injury.  To be clear, the lay statements are not being rejected due solely to a lack of corroborating medical records during service or prior to the 1977 injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  "[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Id.  Rather, as discussed in detail above, the statements from the Veteran and other lay witnesses in this regard are inconsistent with the Veteran's affirmative statements in the available medical records during and after service, and with reasonable inferences from such records, as well as with evidence in prior lay statements.  

Etiology of Disability

There are some suggestions that the Veteran had a left knee injury or symptoms prior to service.  For example, a September 1996 VA treatment record noted that he had injured his left knee in 1972, and a March 1998 private treatment record noted a left knee injury during high school.  Another lay witness also indicated in a 2014 statement that the Veteran's left knee was exacerbated by injury in service.  In contrast, in his January 2007 substantive appeal, the Veteran asserted that he did not have a left knee problem when he entered service in 1972.  As the August 1972 service entrance examination showed no left knee complaints or diagnosis, he is presumed sound upon entry into service.  There has been no argument of preexisting disability or aggravation by service.  Additional discussion of the provisions regarding such a theory of service connection would not be likely to help the Veteran's claim; rather, this presumption has not been rebutted, and the claim is for service incurrence.  See 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304, 3.306.

With regard to presumptive service connection for chronic disease, there was no left knee arthritis within one year after the Veteran's separation from service in October 1975.  Rather, as X-rays of the left knee were negative in June 1977, as well as in 1992, 1995, and 1996, until a December 1996 X-ray showed mild degenerative arthritis.  Consequently, service connection for left knee arthritis is not warranted on this basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, there has been no continuity of symptomatology since service, based on the credibility findings herein as to the timing of the Veteran's left knee symptoms.  Therefore, service connection cannot be granted on this basis.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-40.

Although the Veteran has repeatedly stated his belief that his current left knee disability, to include arthritis, is due to his in-service left knee injury, he is not competent to provide an opinion as to the etiology of his current disability.  Rather, this question requires medical training or expertise due to the complex nature of the knee and his history of multiple left knee injuries, especially in light of the finding of fact herein that the Veteran is not credible regarding continuous symptoms since the in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007). 

The Veteran testified at the April 2006 hearing that his physician told him that his left knee disability was due to the in-service injury.  He is competent to report what his provider told him.  Id.  Nevertheless, this statement is not credible because it is directly contradicted by that physician's letter dated in April 2006.  This letter is more probative than the Veteran's summary of what his provider told him, due to the Veteran's possible misunderstanding of medical terminology, faulty memory, and/or interest in providing evidence in a favorable light for his claim for benefits.  

Specifically, in an April 2006 letter, the private physician to whom the Veteran referred in the hearing stated that he had seen the Veteran intermittently over the past few years, which is consistent with the private records summarized above.  The physician noted an injury in 1975 and stated that, from reading the report, he was unable to state what exactly was found on the knee at that time.  The physician further noted that the Veteran had additional injury to the knee, and he stated that it would be impossible to decipher the two injuries at that time.  Contrary to the Veteran's testimony, this was clearly not an opinion linking the current disability to service; it is also unclear if the provider reviewed all available records at that time.

In a May 2006 VA examination, the Veteran stated that he hurt his knee in service, that he reinjured his knee playing softball after service in 1977, and that he believed that his current left knee disability was related to his in-service injury.  The examiner diagnosed mild degenerative joint disease of the left knee, reviewed the Veteran's claims file and assertions, and stated that she could not relate the Veteran's current left knee disability to service without resorting to speculation.  No explanation was provided for this conclusion, but there are subsequent opinions. 

A January 2012 VA examiner examined the Veteran and recorded current left knee diagnoses including arthritis, meniscal condition with frequent episodes of joint locking and pain, chondromalacia patella, and mild thickening of the lateral collateral ligaments.  The examiner summarized the Veteran's reported left knee injuries and symptoms, as well as his treatment history from the available medical records during service and in 1977.  The examiner opined that the current left knee disability was unrelated to the in-service injury.  This opinion is highly probative because it was based on a thorough review of the claims file, statements regarding the timing of the Veteran's symptoms that are consistent with the Board's credibility findings herein, and application of medical expertise and training.  

In particular, the VA examiner noted that although the Veteran had left knee pain following an injury in service, examination at that time revealed no significant injury, and the assessment was muscle pull.  The examiner also noted that the Veteran did not indicate any symptoms related to his knee upon examination for separation from service.  There were no records of any left knee treatment between the Veteran's release from service and the left knee injury in 1977.  Further, the examiner made a reasonable inference that the fact that the Veteran's left knee injury in 1977 occurred while playing baseball likely indicated that the Veteran had not been having significant knee problems at that time.  The examiner also noted that the Veteran had been working installing gas lines at that point.  Additionally, the VA examiner reasoned that the left knee injury in 1977 resulted in significant findings, including severe pain, swelling, hemarthrosis, and restriction of movement, and required prolonged hospitalization.  Considering all of these factors, the examiner opined that the Veteran's left knee injury in service was relatively minor and was less likely to have caused his current problems.  Again, these factual notations by the examiner are consistent with the Board's credibility findings.

The Veteran, through his attorney, submitted a private medical opinion dated in November 2014, which provides a positive nexus in favor of his claim.  This physician gave a detailed summary of the Veteran's medical history, referencing the information in service treatment records in 1975, the 1977 post-service VA hospitalization summary, and various treatment records from 1992 forward in which the Veteran had reported injuring his knee in service.  The examiner also referenced the Veteran's reports at various times that he had injured his knee when he fell during service, that he had problems every day after his in-service injury, and that he reinjured his knee playing softball in 1977, as well as to a buddy statement indicating continuous symptoms since 1975.  After discussing medical treatise information regarding the possible nature and symptoms of injury the meniscus and MCL, this physician opined that it was more likely than not that the Veteran's in-service left knee injury caused damage to his meniscus, that this condition continued to cause left knee problems after service, and that the post-service injury in 1977 seemed to have been damage to the MCL and "self-limiting" in nature.  

Significantly, this physician did not reference the majority of the evidence against the Veteran's assertions as to the timing of his symptoms, and particularly, the Veteran's repeated statements for private treatment purposes in 1997 and 1998, as well as in some VA records, that his left knee symptoms began or were related to his 1977 softball injury.  Further, as noted by the 2012 VA examiner, the 1977 injury resulted in significant findings and prolonged hospitalization, in contrast with the Veteran's episodic outpatient treatment during service in 1975.  As such, the 2014 physician's findings and rationale that the Veteran had symptoms since the 1975 left knee injury and that the subsequent left knee injury in 1977 was "self-limiting" are inconsistent with the more probative evidence and with the Board's credibility findings.  Accordingly, this opinion has very low probative value because it is based, in part, on an inaccurate history and on statements that the Board rejects as not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

The 2014 physician's opinion letter also included information from a medical treatise regarding the possible mechanisms and symptoms of injuries to the meniscus and MCL.  As some of these notations are not necessarily based on the timing of the Veteran's symptoms, they have some probative value for his claim.  

In particular, the 2014 physician opined that the Veteran injured his left knee meniscus in service, and that it was not properly identified or treated at the time.  Other than the notation of continuing symptoms after the 1975 injury, which has been rejected by the Board, the physician reasoned that the Veteran suffered a "twisting" injury in service with swelling of the knee joint the next day.  He stated that, per the medical treatise, this is often the mechanism and swelling pattern seen with meniscal injuries.  The physician indicated that the Veteran's other injury was a collision injury and resulted in a diagnosis of damage to the MCL.  The physician stated that, per the medical treatise, a collision injury can result in damage to the MCL and often will also damage the ACL, but that it is "NOT consistent with damage to the meniscus" (emphasis in original).  The physician noted that the first MRI in the available evidence was in 1999, which showed damage to the meniscus and possibly the ACL. The physician also noted that subsequent treatment records referenced damage to the meniscus as being the reason for the Veteran's symptoms.  

The medical treatise information included in the physician's letter indicates that a meniscus tear can occur when the knee is suddenly twisted while the foot is planted on the ground, or it can develop slowly as the meniscus loses resiliency.  In sports, a meniscus tear usually happens suddenly, and severe pain and swelling may occur up to 24 hours afterwards.  The treatise also indicates that, if there is a meniscus tear, walking can become difficult, additional pain may be felt when flexing or twisting the knee, and the knee may temporarily lock and prevent full extension of the leg.  The treatise further indicates that a patient with a torn meniscus may be unable to extend the leg comfortably and feel better when it is flexed, may have pain when putting stress on the knee, or may have swelling, stiffness, or tightening in the knee.  

The medical treatise information indicates that injuries to the MCL most often happen when the knee is hit directly on its outer side, and that it is not uncommon for athletes to suffer tears of the MCL and ACL at the same time.  There is no indication in this treatise information as to other possible mechanisms of injury to the MCL or ACL, or the types of symptoms that may result from such injury.

Contrary to the physician's statement in 2014, the Veteran's service records do not reference any twisting action but, rather, state that he fell.  Additionally, the service records indicate that when the Veteran first sought treatment on August 1, 1975, the diagnosis was mild contusions and stiff muscles.  A week later, a record noted continued pain for one week and swelling at the time of examination.  There was no reference to severe pain or swelling within the 24 hours after the 1975 injury, as asserted by the 2014 physician and referenced in the medical treatise information for a sudden meniscus injury.  Another week later in August 1975, service records recorded pain with flexion of the left knee, but no effusion (or swelling).  In September 1975, the Veteran reported continued pain and stiffness while playing football; however, he did not report any left knee difficulties in an October 1975 evaluation and, again, he did not report any prior persistent symptoms in 1977.  

In contrast, the hospitalization summary for treatment from June to July 1977 indicates that the Veteran complained of severe pain at the time of injury when he collided with another playing while playing baseball, and swelling the following day, with current inability to straighten the knee.  All of these symptoms appear consistent with the medical treatise information regarding symptoms after a meniscus injury during sports.  Moreover, although the discharge diagnosis in July 1977 was strain of the MCL, the provider also noted that there may be continued problems with locking or instability.  The medical treatise information indicates that both of these may also be symptoms of a meniscus injury.  Accordingly, contrary to the 2014 physician's statements, it is not all clear that the Veteran's symptoms or mechanism of injury in 1977 were not consistent with damage to the meniscus.  

Furthermore, the first notations of a torn meniscus were in 1997, and a torn meniscus and which were confirmed by MRI in 1999 showing a "small" meniscal tear and probable tear of the ACL.  Again, the Veteran had reported ongoing  left knee symptoms since his 1977 injury when he sought treatment in 1997 and 1998.  Further, these MRI findings were after the Veteran had been working for at least 10 years in positions requiring him to get up and down from trucks, which private records in 1997 and 1998 indicated had exacerbated his left knee condition.  

Again, the most probative evidence concerning the etiology of the Veteran's current left knee diagnoses is the November 2012 VA examiner's opinion.  This opinion reflects consideration of an accurate factual history regarding the timing of the Veteran's symptoms and review of the information regarding the nature of the injuries in 1975 and 1977 as shown in the evidence contemporaneous to the time of such injuries.  The VA examiner also was a medical doctor (M.D.), and there is no indication that the examiner did not apply medical expertise and training similar to the treatise information referenced in the 2014 physician's opinion, or that the VA examiner's opinions and reasoning are inconsistent with that medical treatise. 

In conclusion, the preponderance of the evidence is against service connection for a current left knee disability, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


